Citation Nr: 0914103	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  98-14 354A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an increased rating for residuals of 
myocardial infarction with coronary artery bypass grafting, 
currently evaluated as 30 percent disabling.

2. Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from September 1955 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2003, the Board sought to undertake 
development on these issues, pursuant to regulations in 
effect at that time, which were subsequently invalidated.  
Unfortunately, while under the jurisdiction of the Board, the 
Veteran's claims file was lost and has yet to be found. In 
February 2008, the RO constructed a rebuilt claims file and 
forwarded it to the Board.  In April 2008 the Board remanded 
this matter to the AMC.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for 
myocardial infarction with coronary artery bypass grafting, 
currently evaluated as 30 percent disabling, is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action is required.


FINDING OF FACT

The Veteran's hypertension has been characterized by 
diastolic pressure predominantly less than 110 mm, and 
systolic pressure predominantly less than 200 mm.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.2, 4.7, 4.10, 4.104, Diagnostic Code 
7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have been 
issued by the Court of Appeals for Veterans Claims with 
regard to increased rating cases and mandatory notice in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
regard, the May 2008 letter to the Veteran was entirely 
adequate to inform him, or any reasonable person for that 
matter, of what was required, and that he needed to provide 
evidence with regard to how his disability affects him in 
everyday, daily life.  There is no prejudicial error either 
alleged or shown. 

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in May 2008 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Finally, the Board notes that the May 2008 letter 
advised the Veteran of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  Moreover, he has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's private treatment records, and a VA examination 
was conducted in 2003.  In addition, it appears that all 
obtainable evidence identified by the Veteran relative to 
this claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

II.  Factual Background and Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms which would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking a rating in excess of 10 percent for 
his service-connected hypertension.  Under the pertinent 
diagnostic code, a 10 percent evaluation is warranted with 
diastolic pressure predominantly 100 mm or more, systolic 
pressure predominantly 160 mm or more, or is the minimum 
evaluation to be assigned for an individual with a history of 
diastolic pressure at predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating 
requires diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  38 C.F.R. § 
4.104, Diagnostic Code (DC) 7101.

The record reflects that, by rating decision dated in January 
1998, the Veteran was denied a rating in excess of 30 percent 
for myocardial infarction, coronary artery bypass grafting, 
and hypertension.  In the March 2002 SSOC, it was noted that 
pursuant to the regulation changes effective January 12, 
1998, a separate evaluation was to be assigned for 
compensable hypertension, in addition to the separate 
evaluation for myocardial infarction and coronary artery 
bypass grafting.  Accordingly, the RO assigned a separate 10 
percent rating for the Veteran's hypertension, effective from 
January 12, 1998.  The Veteran has appealed therefore for a 
rating in excess of 30 percent for myocardial infarction with 
coronary artery bypass grafting and a rating in excess of 10 
percent for hypertension.  Although the Veteran filed his 
claim for an increased rating in August 1997, because the 10 
percent rating for hypertension is effective from January 12, 
1998, the Board need not consider the old regulations which 
were effective prior to January 12, 1998.

On VA examination in June 2003, the Veteran's blood pressure 
readings were 146/84(systolic/diastolic) and 150/92.  VA 
treatment records show that, in July 2002, the Veteran 
reported that his blood pressure was controlled.  In October 
2004 he had a blood pressure reading of 150/68.

Private treatment records from the Naval Medical Center, San 
Diego, dated from August 2005 through September 2007 show 
numerous blood pressure readings, including 163/74, 130/60, 
131/78, 110/67, 118/66, 118/67, 124/69, 147/77, 133/75, 
138/72, and 146/75.  In August 2006, the Veteran was treated 
in the emergency room for dizziness, and it was noted that he 
had orthostatic hypotension, and his systolic had dropped 
from 150 to 129 and diastolic had dropped from 70 to 60.  
Later in August 2006, he reported his home blood pressure 
readings were down to 100/70, and averaged around 110/70.

After a careful review of the evidence of record, the Board 
finds that entitlement to a rating in excess of 10 percent 
for hypertension has not been established.  The evidence of 
record does not show that the Veteran's blood pressure has 
been manifested by diastolic pressure at predominantly 110 or 
more or by systolic pressure at predominantly 200 or more, as 
required by Diagnostic Code 7101.  Given the blood pressure 
readings noted above, which have included a systolic high of 
164 and a diastolic high of 78, the preponderance of the 
competent evidence is against a finding that a rating in 
excess of 10 percent is warranted at any time during the 
appeal period.  See Hart, supra.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

We have also considered whether this case warrants referral 
to the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extraschedular rating.  
However, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (the 
Veteran is 80 years of age, and has been retired for many 
years), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Hence, referral for consideration 
of an extraschedular evaluation under 38 C.F.R. § 3.321 is 
not warranted in this case.



ORDER

A rating in excess of 10 percent for the Veteran's 
hypertension is denied.


REMAND

The Veteran contends that he should be entitled to a rating 
in excess of 30 percent for his service-connected residuals 
of myocardial infarction with coronary artery bypass 
grafting.  This condition may be rated under 38 C.F.R. § 
4.104, Diagnostic Code 7006 (myocardial infarction) or DC 
7017 (coronary artery bypass grafting).

Pursuant to Diagnostic Codes 7006 and 7017, a 60 percent 
rating is warranted for more than one episode of acute 
congestive heart failure in the past year; or when a workload 
of greater than 3 METs but not greater than 5 METs that 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or when there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent. 

In April 2008, the Board remanded this matter and directed 
that an attempt be made to obtain a copy of the June 2003 VA 
examination report of the Veteran from the VA San Diego 
Healthcare System.  If the June 2003 VA examination report 
was not available or deemed insufficient due to the lengthy 
period since it was conducted, the Veteran was to be 
scheduled for another VA examination.  

The record reflects that a copy of the June 2003 VA 
examination was obtained, and showed no evidence of 
congestive heart failure.  The echocardiogram (done two years 
prior) showed an ejection fraction of about 60 percent, did 
not suggest significant LV dysfunction and showed evidence of 
diastolic dysfunction.  At the end of the report it was noted 
that in order to assist in the evaluating the Veteran's 
degree of disability, a treadmill exercise test was to be 
ordered.  Another notation shows that VA had been unable to 
contact the Veteran for a treadmill test, and would release 
the report but continue to attempt to scheduled the Veteran 
and have results forwarded.  No additional VA records were 
received.  

Without making a finding as to whether the June 2003 VA 
examination in insufficient due to the lengthy period of time 
since it was conducted, the Board concludes that the Veteran 
should be scheduled for another VA examination.  In that 
regard, the Board notes that there are three possible bases, 
under DCs 7005 and 7017, under which the Veteran's service-
connected myocardial infarction with coronary artery bypass 
grating could be assigned a 60 percent rating.  While there 
is testing of record which has shown that he does not have 
left ventricular dysfunction or an ejection fraction between 
30 and 50 percent, and does not have congestive heart 
failure, there has been no assessment of the Veteran's 
metabolic equivalents (METs) by laboratory determination or 
by estimation by a medical examiner.  The Board concludes 
that this should be done.

In a letter dated in June 2008, the Veteran reported that 
information concerning his claim could be found in his 
records at "Balboa Hospital" in San Diego.  He claimed that 
his doctor "initiated a treadmill check" after he was found 
to have a slight murmur and leak in his lungs.  In a 
September 2008 letter, the Veteran claimed that with regard 
to the notation on the 2003 VA examination that they had been 
unable to reach him, he never received any mail regarding 
scheduling a treadmill test.  Thus, on remand, the Board 
concludes that the Veteran should be scheduled for a VA 
examination, including a treadmill test.  If such test may 
not be accomplished, this should be so noted.

A review of the records obtained from the Naval Medical 
Center in San Diego showed that in May 2006 the Veteran 
underwent an echocardiogram which showed normal left 
ventricular function, and an ejection fraction of "=>65%".  
In August 2006 he had a normal ECG.  The Board notes that 
records from the Naval Medical Center have been obtained 
through September 2007 only.  Because the Veteran has 
reported his doctor initiated a treadmill test, and the 
findings on a treadmill test include part of the specific 
rating criteria under Diagnostic Codes 7006 and 7202, an 
attempt should be made to obtain any additional treatment 
records from the Naval Medical Center, dated from September 
2007 to the present.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Obtain any additional treatment 
records from the Naval Medical Center for 
the Veteran, dated from September 2007 to 
the present.  If no such records are 
available, a negative reply is requested.  

2.  Schedule the Veteran for an 
appropriate cardiology examination to 
assess the severity of his myocardial 
infarction and coronary artery bypass 
graft.  The claims file must be made 
available to, and reviewed by, the 
examiner.  All tests and studies deemed 
necessary should be accomplished, and all 
special tests and clinical findings should 
be reported.

a.  The examination should include 
findings regarding metabolic 
equivalents (METs), by laboratory 
determination.

b.  If a laboratory determination of 
METs cannot be done for medical 
reasons, the medical examiner should 
estimate the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) which 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, to allow for 
evaluation under applicable diagnostic 
rating criteria.

c.  All findings should be reported in 
detail, and the examiner should provide 
the rationale for any opinions given.

3.  Review the evidence of record and 
adjudicate the claim, including with 
consideration of staged ratings under 
Hart, supra.  If any decision remains 
adverse to the Veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority, and afforded a 
reasonable period of time within which to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


